                                                                                Case 3:18-cv-06582-WHA Document 140 Filed 03/20/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   GENENTECH, INC.,                                           No. C 18-06582 WHA
                                                                          9                  Plaintiff,
                                                                                                                                         ORDER RE RESPONSES TO
                                                                         10     v.                                                       TENTATIVE CASE
                                                                                                                                         MANAGEMENT SCHEDULE AND
                                                                         11   JHL BIOTECH, INC., et al.,                                 ADMINISTRATIVE MOTION TO
United States District Court




                                                                                                                                         CLARIFY OMNIBUS ORDER
                               For the Northern District of California




                                                                         12                  Defendants.
                                                                                                                             /
                                                                         13
                                                                         14          The Court has reviewed the parties’ responses regarding the tentative case management
                                                                         15   schedule (Dkt. Nos. 133–35). A companion case management order (adopting in part the
                                                                         16   parties’ proposed schedule) will follow. Moreover, if any individual defendant (indicted or
                                                                         17   unindicted) personally signs a statement saying that compliance with Rule 26 initial disclosure
                                                                         18   requirements might tend to incriminate him or her, then that defendant need not provide an
                                                                         19   initial disclosure until further order of the Court. Any such statement must be filed by APRIL 3
                                                                         20   AT NOON.   The issue of adverse inferences will be left to a future date.
                                                                         21          The Court has also reviewed defendants Rose Lin and Racho Jordanov’s administrative
                                                                         22   motion to clarify the omnibus order on motions to dismiss, motion for provisional relief, and
                                                                         23   motions to stay (Dkt. No. 136) and plaintiff Genentech, Inc.’s response thereto (Dkt. No. 139).
                                                                         24   Lin and Jordanov’s motion is GRANTED. Items four and five on page thirty-seven of the
                                                                         25   omnibus order are effective as to defendant JHL Biotech, Inc. only.
                                                                         26
                                                                                     IT IS SO ORDERED.
                                                                         27
                                                                         28   Dated: March 20, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                                                                                 UNITED STATES DISTRICT JUDGE
